UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4620


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER LEWIS COX,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00397-WO-2)


Submitted:   January 30, 2012             Decided:   February 14, 2012


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Stephen T. Inman, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Christopher Lewis Cox on six counts

of violations of the Hobbs Act (interference with commerce by

robbery),   18   U.S.C.    §§   2,   1951(a)     (2006)   (Counts    One,   Five,

Eleven, Thirteen, Fifteen, and Seventeen), and five counts of

carrying and using by brandishing a firearm during a crime of

violence      under       18     U.S.C.      §§      2,     924(c)(1)(A)(ii),

924(c)(1)(A)(iii), (c)(1)(B)(i) (2006) (Counts Two, Six, Twelve,

Fourteen and Sixteen).          The district court sentenced Cox to one

month   imprisonment       on     the     five    Hobbs    Act      convictions,

respectively;      mandatory         consecutive      eighty-four       months’

imprisonment on Count Two; and mandatory consecutive 300 months’

imprisonment on each of the remaining four § 924(c) convictions,

resulting in a cumulative sentence of 1285 months’ imprisonment.

On appeal, Cox challenges the district court’s denial of his

motion for a judgment of acquittal pursuant to Fed. R. Crim. P.

29 as to Count Two, Twelve, Fourteen and Sixteen on the ground

that the evidence was insufficient to support the convictions.

He further argues the district court’s imposition of consecutive

sentences on the § 924(c) convictions in Counts Six, Twelve,

Fourteen, and Sixteen violated the Eighth Amendment’s protection

against cruel and unusual punishment.             We affirm.

            Cox first challenges the district court’s denial of

his Rule 29 motion challenging the sufficiency of the evidence

                                        2
as to his § 924(c) convictions on Counts Two, Twelve, Fourteen,

and    Sixteen.         He    argues    that          the    evidence     at    trial     was

insufficient for the jury to find him guilty as an aider or

abettor of the use of a firearm during a crime of violence.

Specifically, he maintains there was insufficient evidence that

he knew or had knowledge to a reasonable degree of certainty

that his co-defendant, Steve Hopkins, would use a firearm during

the subject robberies.

               We review a district court’s denial of a motion for a

judgment of acquittal de novo.                United States v. Smith, 451 F.3d

209,    216     (4th    Cir.       2006).         A     defendant       challenging       the

sufficiency      of     the    evidence     faces       a     heavy     burden.      United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                   The

verdict of a jury must be sustained “if, viewing the evidence in

the    light    most    favorable      to   the       prosecution,       the    verdict   is

supported by ‘substantial evidence.’”                        Smith, 451 F.3d at 216.

Substantial evidence is “evidence that a reasonable finder of

fact    could    accept       as   adequate       and       sufficient     to   support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks omitted).                       An appellate court must

be mindful that “the jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence       presented.”          Beidler,      110       F.3d   at    1067     (internal

quotation       marks        and    brackets          omitted).           “Reversal       for

                                            3
insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                     Id. (internal quotation marks

omitted).

             To prove a violation of § 924(c)(1), the Government

must demonstrate that:                “(1) the defendant used or carried a

firearm, and (2) the defendant did so during and in relation to

a . . . crime of violence.”                 United States v. Mitchell, 104 F.3d

649, 652 (4th Cir. 1997).                “Whoever commits an offense against

the United States or aids, abets, counsels, commands, induces or

procures     its    commission,        is    punishable        as    a    principal.”     18

U.S.C.   §   2.          To    be   convicted      of   aiding      and    abetting     under

§ 924(c),     only        “participation        at      some   stage       accompanied    by

knowledge of the result and intent to bring about that result”

are required.            United States v. Wilson, 135 F.3d 291, 305 (4th

Cir. 1998) (internal quotation marks omitted).

             In light of this standard, we have reviewed the record

in this case and conclude there was ample evidence to support

the jury’s guilty verdict on the § 924(c) offenses as charged in

Counts Two, Twelve, Fourteen, and Sixteen.                          We therefore find no

error in the district court’s denial of Cox’s Rule 29 motion as

to these counts.

             Cox also argues on appeal that the district court’s

imposition     of    mandatory        consecutive        sentences        of   300   months’

imprisonment        as    to    Counts      Six,   Twelve,      Fourteen       and   Sixteen

                                               4
(violations         of     18     U.S.C.       §       924(c))       violated        the     Eighth

Amendment’s        protection          against         cruel    and    unusual       punishment.

Ostensibly,          Cox         claims        his         cumulative           sentence          is

disproportionate to his crimes.

              The         Eighth         Amendment              “contains          a        ‘narrow

proportionality            principle’          that            ‘applies       to       noncapital

sentences.’”             Ewing    v.     California,           538    U.S.    11,      20    (2003)

(quoting Harmelin v. Michigan, 501 U.S. 957, 996-97 (1991)).

However,      we    have        held    that       “proportionality           review        is   not

available for any sentence less than life imprisonment without

the possibility of parole.”                        United States v. Ming Hong, 242

F.3d 528, 532 & n.3 (4th Cir. 2001).                                  Cox was not in fact

sentenced to life imprisonment, so the proportionality of his

sentence is not reviewable on appeal.                                See United States v.

Khan,   461    F.3d       477,     495    (4th         Cir.    2006)    (reconfirming            that

consecutive sentences mandated by § 924(c), even where unusually

lengthy and exceeding a defendant’s reasonable life expectancy,

do not violate the Eighth Amendment).

              Accordingly, we affirm Cox’s convictions and sentence.

We   dispense       with    oral       argument         because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                           AFFIRMED

                                                   5